On appeal to Circuit Court from judgment of conviction in municipal court, the Circuit Court reversed the judgment of conviction and remanded the cause for new trial in the municipal court.
The City of Miami seeks review of order of Circuit Court on certiorari to this Court. Writ of certiorari was awarded here on June 7, 1943.
On consideration of the record, it appears that the judgment which is sought to be reviewed is not a final judgment *Page 224 
disposing of the cause and, therefore, we may not review the same on certiorari. See Brundage v. O'Berry, 101 Fla. 321,134 So. 520; Holmberg v. Toomer, 78 Fla. 116, 82 So. 620; Rifas v. Gross (Fla.) 143 So. 600; Kroier v. Kroier, 95 Fla. 865,116 So. 753; 755; First National Bank v. Gibbs, 78 Fla. 118. 82 So. 618. This applies to a remand for a new trial. Waddell v. McAllister, 97 Fla. 1054, 122 So. 578.
So the Writ is quashed.
So ordered.
BROWN, THOMAS and SEBRING, JJ., concur.